      Case 2:21-cv-00294-WHA-SRW Document 5 Filed 05/19/21 Page 1 of 1




                     IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

CHARCO HAWKINS, #180465,                     )
                                             )
            Plaintiff,                       )
                                             )
    v.                                       ) CIVIL ACTION NO. 2:21-CV-294-WHA
                                             )
WEXFORD CORP., et.al.,                       )
                                             )
            Defendants.                      )

                                         ORDER

         On April 23, 2021, the Magistrate Judge entered a Recommendation (Doc. #4)

 to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED.

         2. This case is DISMISSED with prejudice pursuant to the provisions of 28 U.S.C.

§1915(e)(2)(B)(i) as the claims raised in the complaint are barred by the applicable statute

of limitations

         A separate Final Judgment will be entered.

         DONE this 19th day of May, 2021.



                             /s/ W. Harold Albritton
                             SENIOR UNITED STATES DISTRICT JUDGE
